AMENDMENT NO. 11 TO LOAN AND SECURITY AGREEMENT

J.B. POINDEXTER & CO., INC.
1100 Louisiana Street
Suite 5400
Houston, Texas 77002

As of August 14 , 2001

Congress Financial Corporation
1133 Avenue of the Americas
New York, New York 10036

Ladies and Gentlemen:

      Congress Financial Corporation ("Lender"), J.B. Poindexter & Co., Inc.
("Borrower"), EFP Corporation ("EFP"), Lowy Group, Inc. ("Lowy"), Magnetic
Instruments Corp. ("MIC"), Morgan Trailer Mfg. Co. ("Morgan"), Truck Accessories
Group, Inc. ("TAG"), Raider Industries Inc. ("Raider"), KWS Manufacturing
Company, Inc. ("KWS"), Universal Brixius, Inc. ("Brixius"), Morgan Trailer
Financial Corporation ("MTFC") and Morgan Trailer Financial Management, L. P.
("MTF Management", and together with EFP, Lowy, MIC, Morgan, TAG, Raider, KWS,
Brixius and MTFC, each individually sometimes referred to herein as a
"Guarantor" and, collectively, "Guarantors") have entered into certain financing
arrangements as set forth in the Loan and Security Agreement, dated as of June
28, 1996, by and among Lender, Borrower and Guarantors, as amended by Amendment
No. 1 to Loan and Security Agreement, dated May 13, 1998, Amendment No. 2 to
Loan and Security Agreement, dated as of June 30, 1998, Amendment No. 3 to Loan
and Security Agreement, dated as of June 24, 1999, Amendment No. 4 to Loan and
Security Agreement, dated as of February 25, 2000, Amendment No. 5 to Loan and
Security Agreement, dated as of March 8, 2000 ("Amendment No. 5 to Loan
Agreement"), Amendment No. 6 to Loan and Security Agreement, dated as of March
17, 2000, Amendment No. 7 to Loan and Security Agreement, dated as of September
29, 2000, Amendment No. 8 to Loan and Security Agreement, dated as of October
31, 2000, Amendment No. 9 to Loan and Security Agreement, dated March 27, 2001,
and Amendment No. 10 to Loan and Security Agreement, dated as of June 29, 2001
(and as heretofore amended or may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement"),
together with all other agreements, documents, supplements and instruments now
or at any time hereafter executed and/or delivered by any other person, with, to
or in favor of Lender in connection therewith (all of the foregoing, together
with this Amendment and the other agreements and instruments delivered
hereunder, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, collectively, the
"Financing Agreements"). For purposes of this letter, unless otherwise defined
herein, all capitalized terms used herein, shall have the respective meanings
ascribed to them in the Loan Agreement.

     Borrower and Guarantors have requested that Lender enter into certain
amendments to the Loan Agreement. Lender is willing to agree to the foregoing,
subject to the terms and conditions contained herein.

     In consideration of the foregoing, the mutual agreements and covenants
contained in this Amendment, and other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, Borrower, Guarantors
and Lender agree as follows:

          1. Definitions.

               (a) Amendment to Definitions.

                    (i) KWS Supplemental Revolving Loan Termination Date.
Section 1(a)(xix) of Amendment No. 5 to Loan Agreement is hereby deleted in its
entirety and replaced with the following:

                         (xix) KWS Supplemental Revolving Loan Termination Date
shall mean the earlier to occur of (A) March 1, 2002 or (B) Lender's
determination that as of the end of the fiscal quarter of KWS set forth below,
the Fixed Charge Coverage Ratio of KWS shall be less than the ratio set forth
below next to such fiscal quarter:


                           Fiscal Quarter Ending              Fixed Charge Coverage Ratio
                           ---------------------              ---------------------------
                           September 30, 2001                                   .43:1.0
                           December 31, 2001                                    .60:1.0


                         (ii) Brixius Supplemental Revolving Loan Termination
Date. Section 1(a)(xiii) of Amendment No. 6 to Loan Agreement is hereby deleted
in its entirety and replaced with the following:

                         (xiii) Brixius Supplemental Revolving Loan Termination
Date shall mean the earlier to occur of (A) March 1, 2002 or (B)Lender’s
determination that as of the end of the fiscal quarter of Brixius set forth
below, the Fixed Charge Coverage Ratio of Brixius shall be less than the ratio
set forth below next to such fiscal quarter:


                           Fiscal Quarter Ending              Fixed Charge Coverage Ratio
                           ---------------------              ---------------------------
                           September 30, 2001                                   .60:1.0
                           December 31, 2001                                    .77:1.0


        (b) Interpretation. For purposes of this Amendment, unless otherwise
defined herein, all capitalized terms used herein, shall have the respective
meanings ascribed to them in the Loan Agreement.

          2. Waiver.

          (a) Notwithstanding anything to the contrary contained in Section 5 of
the Loan Agreement, subject to the terms and conditions contained herein, Lender
waives the automatic payment in full (i) of the KWS Supplemental Revolving Loans
through the date hereof as a result of the occurrence of the KWS Supplemental
Revolving Loan Termination Date solely by reason of the failure of KWS to
maintain a Fixed Charge Coverage Ratio of .3:1.0 as of the fiscal quarter ended
June 31, 2001, and (ii) of the Brixius Supplemental Revolving Loans through the
date hereof as a result of the occurrence of the Brixius Supplemental Revolving
Loan Termination Date solely by reason of the failure of Brixius to maintain a
Fixed Charge Coverage Ratio of 1.0:1.0 as of the fiscal quarter ended June 31,
2001.

          (b) Lender has not waived, and has no intention of waiving, any other
failure to comply with the Fixed Charge Coverage Ratio required to be maintained
as set forth in:

                         (i) the definition of the KWS Supplemental Revolving
Loan Termination Date, which may have occurred before the date hereof, or may be
continuing on the date hereof or that may occur after the date hereof, other
than the failure to maintain a Fixed Charge Coverage Ratio of .30:1.0 as of the
fiscal quarter ended June 30, 2001. Lender reserves the right, in its
discretion, to exercise any or all of its rights and remedies arising under the
Financing Agreements, applicable law or otherwise as a result of any other
occurrence of the KWS Supplemental Revolving Loan Termination Date that may have
occurred before the date hereof, or is continuing on the date hereof, or that
may occur after the date hereof for non-compliance with the Fixed Charge
Coverage Ratio or otherwise, other than the failure to maintain a Fixed Charge
Coverage Ratio of .30:1.0 as of the fiscal quarter ended June 30, 2001 , and

                         (ii) the definition of the Brixius Supplemental
Revolving Loan Termination Date, which may have occurred before the date hereof,
or may be continuing on the date hereof or that may occur after the date hereof,
other than the failure to maintain a Fixed Charge Coverage Ratio of 1.0:1.0 as
of the fiscal quarter ended June 30, 2001. Lender reserves the right, in its
discretion, to exercise any or all of its rights and remedies arising under the
Financing Agreements, applicable law or otherwise as a result of any other
occurrence of the Brixius Supplemental Revolving Loan Termination Date that may
have occurred before the date hereof, or is continuing on the date hereof, or
that may occur after the date hereof for non-compliance with the Fixed Charge
Coverage Ratio or otherwise, other than the failure to maintain a Fixed Charge
Coverage Ratio of 1.0:1.0 as of the fiscal quarter ended June 30, 2001.

            3. Representations, Warranties and Covenants. In addition to the
continuing representations, warranties and covenants heretofore or hereafter
made by Borrower and Guarantors to Lender pursuant to the other Financing
Agreements, Borrower and Guarantors hereby represent, warrant and covenant with
and to Lender as follows (which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof and shall be
incorporated into and made a part of the Financing Agreements):

               (a) This Amendment has been duly authorized, executed and
delivered by Borrower and each Guarantor, and the agreements and obligations of
Borrower and each Guarantor contained herein constitute legal, valid and binding
obligations of Borrower and each Guarantor enforceable against Borrower and each
Guarantor in accordance with their respective terms.

               (b) Neither the execution and delivery of this Amendment, nor the
modifications to the Financing Agreements contemplated by this Amendment shall
violate any applicable law or regulation, or any order or decree of any court or
any governmental instrumentality in any respect or does or shall conflict with
or result in the breach of, or constitute a default in any respect under, any
indenture, including, without limitation, the Senior Note Indenture, or any
material mortgage, deed of trust, security agreement, agreement or instrument to
which Borrower and each Guarantor is a party or may be bound, or violate any
provision of the organizational documents of Borrower and each Guarantor.

               (c) All of the representations and warranties set forth in the
Loan Agreement as amended hereby, and the other Financing Agreements, are true
and correct in all material respects, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct as of such date.

               (d) After giving effect to the amendments to the Loan Agreement
provided in this Amendment, no Event of Default shall exist or have occurred and
no event, act or condition shall have occurred or exist which with notice or
passage of time or both would constitute an Event of Default.

          4. Amendment Fee. In consideration of the foregoing, Borrower agrees
to pay Lender a fee for entering into this Amendment in the amount of $15,000
(the “Amendment Fee”), which shall be fully earned on the date hereof and which
shall be due and payable on the date of execution hereof. Such fee may be
charged by Lender to any loan account of Borrower maintained by Lender under the
Financing Agreements.

          5. Conditions Precedent. The effectiveness of the waiver provided for
herein shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Lender:

               (a) no Event of Default shall have occurred and be continuing and
no event shall have occurred or condition be existing and continuing which, with
notice or passage of time or both, would constitute an Event of Default, after
giving effect to the waivers and amendments set forth herein;

                (b) Lender shall have received the Amendment Fee.

                (c) Lender shall have received a prepayment of principal in the
amount of $350,000 with respect to the Term Promissory Note, dated March 8,
2000, in the original principal amount of $2,140,000 made by KWS Acquisition
Corp. in favor of Lender; and

                (d) Lender shall have received a prepayment of principal in the
amount of $150,000 with respect to the Term Promissory Note, dated March 17,
2000, in the original principal amount of $3,200,000 made by Universal Brixius,
Inc. in favor of Lender.

          6. Effect of this Amendment. Except for the specific waiver and
amendments expressly set forth herein, no other waiver, changes or modifications
to the Financing Agreements, and no waivers of any provisions thereof are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the date hereof. To the extent of conflict between the terms of this Amendment
and the other Financing Agreements, the terms of this Amendment shall control.
The Loan Agreement and this Amendment shall be read and construed as one
agreement.

          7. Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

          8. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

          9. Counterparts. This waiver may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this waiver, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties thereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

     Please sign in the space provided below and return a counterpart of this
Amendment, whereupon this Amendment, as so agreed to and accepted by Lender,
shall become a binding agreement among Borrower, Guarantors and Lender.

    Very truly yours,

                           J.B. POINDEXTER & CO., INC.

                          By:________________________

                          Title:_____________________

AGREED AND ACCEPTED:

CONGRESS FINANCIAL CORPORATION

By:_________________________________

Title:______________________________

ACKNOWLEDGED AND CONSENTED TO:

EFP CORPORATION

By:_____________________________

Title:__________________________

LOWY GROUP, INC.

By:_____________________________

Title:__________________________

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

MAGNETIC INSTRUMENTS CORP.

By:_____________________________

Title:___________________________

MORGAN TRAILER MFG. CO.

By:_______________________________

Title:____________________________

TRUCK ACCESSORIES GROUP, INC.

By:_______________________________

Title:____________________________

RAIDER INDUSTRIES INC.

By:_______________________________

Title:____________________________

KWS MANUFACTURING COMPANY, INC.

By:______________________________

Title:___________________________

UNIVERSAL BRIXIUS, INC.

By:______________________________

Title:___________________________

[SIGNATURES CONTINUE ON NEXT PAGE]

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

MORGAN TRAILER FINANCIAL CORPORATION

By:_______________________________

Title:____________________________

MORGAN TRAILER FINANCIAL MANAGEMENT, L.P.

By: MORGAN TRAILER MFG. CO., as General Partner

By:__________________________________

Title:_________________________________